Citation Nr: 1104499	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  08-06 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of service connection for a left knee disorder, to include 
as secondary to a service-connected right knee disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1985 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2007 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

In a February 2010 decision, the Board denied entitlement to 
service connection for a left knee disorder, to include as 
secondary to a service-connected right knee disorder.  The 
Veteran subsequently appealed the decision to the United States 
Court of Appeals for Veterans Claims (Court).  While that case 
was pending at the Court, the Veteran's attorney and the VA 
Office of the General Counsel filed a joint motion to vacate the 
Board's decision and remand the Veteran's claim for 
readjudication.  In a September 2010 Order, the Court granted the 
motion, vacated the Board's February 2010 decision, and remanded 
this case to the Board for readjudication.


FINDINGS OF FACT

1.  In an April 1993 rating decision, the RO denied service 
connection for a left knee disorder.

2.  Evidence received since the final April 1993 rating decision 
is new, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, and 
raises a reasonable possibility of substantiating the claim.  

3.  Upon review of the appeal on the merits, the competent and 
probative evidence of record preponderates against a finding that 
a left knee disorder was incurred in or aggravated by service or 
is proximately due to or the result of the Veteran's service-
connected right knee disorder, on either a causation or 
aggravation basis; and arthritis of the left knee was not 
incurred within a year of service.

CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement 
to service connection for left knee disorder, to include as 
secondary to a service-connected right knee disorder, has been 
received, and the Veteran's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.156(a) (2010).
 
2.  A left knee disorder was not incurred in or aggravated by 
service, may not be presumed to have been incurred in or 
aggravated by service, and is not due to, the result of, or 
aggravated by the Veteran's service-connected right knee 
disorder.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In February 2007 and January 2009 VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate his 
claim and its duty to assist him in substantiating his claim 
under the VCAA.  The letters informed the Veteran that VA would 
assist him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish authorization 
where necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although 
no longer required, the appellant was also asked to submit 
evidence and/or information in his possession to the RO.

The Board finds that the content of the letters provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the August 2007 rating decision, January 
2008 SOC, and June 2008 SSOC explained the basis for the RO's 
action, and the SOC and SSOC provided him with additional periods 
to submit more evidence.  It appears that all obtainable evidence 
identified by the Veteran relative to his claim has been obtained 
and associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in the March 2007 and October 2007 letters which VA 
sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented or 
secured with respect to that claim.  Kightly v. Brown, 6 Vet. 
App. 200 (1994).  New and material evidence is defined as 
evidence not previously submitted to agency decision makers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, which is neither cumulative nor 
redundant, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  Only evidence 
presented since the last final denial on any basis (either upon 
the merits of the case, or upon a previous adjudication that no 
new and material evidence had been presented) will be evaluated, 
in the context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. 
Court of Appeals for the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  In determining 
whether evidence is new and material, the credibility of the 
evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals 
for Veterans Claims held the Board must first determine whether 
the appellant has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to evaluate 
the merits of the claim, but only after ensuring that VA's duty 
to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  The Board does not have 
jurisdiction to consider a claim which has been previously 
adjudicated unless new and material evidence is present, and 
before the Board may reopen such a claim, it must so find.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 
9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If 
the Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303(a) (2010).  Service connection may be granted for a 
disease that is diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there must 
(1) be medical evidence of a current disability; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay 
evidence of in-service incurrence is sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit has stated that competent medical evidence is 
not required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009). 

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) 
(2010).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic manifestations 
of the disease to the required degree during that time.  Id.

With the above criteria in mind, the procedural history and 
relevant evidence will be summarized.  An April 1993 rating 
decision denied service connection for a left knee sprain.  The 
Veteran did not appeal that rating action, and it therefore 
became final.  In February 2007, he filed a request to reopen his 
claim for service connection for his present left knee disorder, 
to include as secondary to his service-connected right knee 
disorder.  He currently has service connection in effect for a 
right knee disorder, characterized as "right knee sprain," 
evaluated as 20 percent disabling.

Summarizing the evidence of record at the time of the April 1993 
rating decision, the Veteran's service treatment records do not 
show any treatment related to the his left knee.  On a November 
1992 medical history report the Veteran indicated that he did not 
have and had never had arthritis, rheumatism, bursitis, lameness, 
or bone, joint or other deformity.  At an August 1993 VA 
examination the Veteran had low grade bilateral knee pain.  He 
said that his knees had been hurting him for some time, 
especially when he ran.  The knees had a full range of motion 
from 0 degrees to 130 degrees.  There was no patellofemoral 
maltracking, ligamentous instability, or evidence of meniscal 
tears.

Regarding the evidence of record submitted in conjunction with 
the Veteran's request to reopen his claim, January 2004 X-rays 
from VA treatment did not show significant bone or joint 
abnormalities in either knee, and multiple linear artifacts were 
noted bilaterally.  A left knee March 2005 MRI from a private 
facility indicated that the Veteran had mild chondromalacia of 
the medial patellar facet without focal osteochondral fracture, a 
small meniscal or synovial cyst along the posteromedial margin of 
the medial meniscus, mild patellar tendinosis, and a meniscal 
tear, although there was mild intrasubstance T1 signal intensity 
consistent with mucoid degeneration.

In a January 2007 telephone call to a VA facility, the Veteran 
reported that both of his knees were still painful.  The right 
knee was swollen and had a bruise and the left knee was less 
swollen.  The pain was worsening and he was having trouble 
getting out of bed and walking.  The Veteran further indicated 
that his knees were buckling up on him and both of them felt 
about the same warmth with no redness or red streaks.  Pain 
medication was not working, and he wanted to talk to his doctor 
about a stronger medication.

At a February 2007 VA kinesiotherapy consultation the Veteran 
presented with osteoarthritis of both knees, the right greater 
than the left.  He could ambulate without assistive devices.  He 
was educated and trained on strengthening and stretching 
exercises and he was trained in using an assistive device for 
walking because he had an antalgic gait.  He complained of 
increasing knee pain at March 2007 VA treatment.  A May 2007 X-
ray of the left knee from VA treatment was within normal limits.

The Veteran complained of a 15-year history of bilateral knee 
pain at August 2007 VA orthopedic care, and said that he had been 
in physical therapy twice without an improvement in his symptoms.  
He said the February 2007 therapy had caused knee swelling.  
There was anterior knee pain that was worse with bending, going 
up stairs, and squatting.  Increased activity caused swelling, 
and the cane he used since February had improved stability and 
balance.  His knee gave out approximately once a week, although 
it was not specified which knee this referred to.  On examination 
the left knee had 0 degrees of extension and 110 degrees of 
flexion with mild effusion and no anterior, posterior, valgus or 
varus instability.

At September 2007 VA primary care treatment the Veteran 
complained of multiple joint pain, including bilateral knee pain.  
The assessment included knee pain.

The Veteran wrote in his October 2007 Notice of Disagreement 
(NOD) that, in the previous month, a VA treating doctor told him 
that his current left knee disorder was secondary to his service-
connected right knee disorder.  

At a November 2007 VA examination, the Veteran complained of 
bilateral mechanical knee pain that was an eight out of ten in 
intensity.  He reported left knee flare-ups with mechanical knee 
pain that was a ten out of ten in intensity about once every 
three to four days that would last two to four hours.  In 
addition, he had bilateral knee effusion and occasional episodes 
of left knee patellar pseudo-locking on an almost daily basis.  
He denied any acute injuries to the left knee, and he described 
the spontaneous onset of global mechanical knee pain in 2004.  On 
examination the knees were normal appearing without visible 
arthropathy or effusion.  There was no ligamentous laxity, 
McMurray's sign was negative, and patellar compression test was 
negative.  Left knee extension was 0 degrees both pre- and post-
repetitive motion, and flexion was 0 to 110 degrees both pre and 
post repetitive motion and flexion.  The VA examiner wrote in 
January 2008 that it is less likely than not that the Veteran's 
current left knee condition is related to his service-connected 
right knee disorder.  She noted that a review of the orthopedic 
literature revealed no credible, peer reviewed studies supporting 
the contention that posttraumatic degenerative changes of one 
joint may induce degenerative changes in another joint of the 
affected or contralateral extremity.  

February 2008 X-rays of the left knee from VA treatment showed no 
evidence of joint space narrowing or osteophytic spurring.  There 
was no evidence of a joint effusion or loose body, and the 
patella showed no lateral subluxation or tilt.  The primary 
diagnostic code was normal.

At September 2010 VA treatment the Veteran complained of chronic, 
bilateral knee pain at VA treatment, and he indicated that he was 
taking tramadol.  He was to continue taking tramadol as required.  
X-rays showed minor pointing of the patellar margins bilaterally 
on the lateral aspect.  There were no spurs within the 
ligamentous attachments to the patella and no further evidence of 
fracture, dislocation, or arthritis.  In addition, there was no 
joint effusion of chondrocalcinosis.  It was noted that there 
were no significant changes from February 2008 and May 2007.  

December 2010 private treatment notes indicate that knee 
alignment revealed normal valgus, and there was no effusion.  
There was moderate tenderness along the posteromedial joint line 
and crepitus in the knee with flexion and extension.  Flexion was 
to 130 degrees and extension was to 2.5 degrees.  Lachman's and 
Drawer tests were negative with no evidence of ligamentous laxity 
or varus/valgus instability.  A McMurray's test was positive for 
medial joint line pain, and there was full quad and hamstring 
strength.  A left knee MRI from the December 2010 treatment 
showed small joint effusion, spurring, which was particularly 
about the inferior pole of the patella, and proximal patellar 
tendinopathy and tendinitis.  In addition, there was grade 3 to 
early grade 4 patellofemoral chondromalacia and a slightly high 
riding patella, with suprapatella plica thought present.  There 
was also minimal bursal prolapse and a low grade medial 
collateral ligament injury, mid to proximally.  

The Board views the evidence submitted since the April 1993 
rating decision as being new and material because, when presumed 
credible, it contributes to a more complete picture of the 
origins of the Veteran's left knee disorder.  Therefore, it bears 
directly and substantially upon the specific matter under 
consideration, and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  See Hodge, 
supra.  Thus, this evidence is new and material, and we may 
reopen the appellant's claim of entitlement to service connection 
for a left knee disorder, to include as secondary to a service-
connected right knee disorder.  See also Shade v. Shinseki, No. 
08-3548, slip op. at 9 (U.S. Vet. App. Nov. 2, 2010) (VA 
regulation as to reopening a claim "must be read as creating a 
low threshold"). 
 
Reviewing the reopened claim on the merits, the Board finds that 
preponderance of the evidence is against the claim of service 
connection for a left knee disorder, to include as secondary to a 
service-connected right knee disorder.  See  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  As discussed above, the Veteran wrote in 
an October 2007 statement that, in the previous month, a VA 
treating doctor told him that his current left knee disorder was 
secondary to his service-connected right knee disorder.  Under 
section 38 U.S.C.A. § 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson, supra.  It is 
noted that the treatment records in this case do not contain such 
a statement.

The November 2007 VA examiner wrote in January 2008 that it is 
less likely than not that the Veteran's current left knee 
condition is related to his service-connected right knee 
disorder.  She noted that a review of the orthopedic literature 
revealed no credible, peer reviewed studies supporting the 
contention that posttraumatic degenerative changes of one joint 
may induce degenerative changes in another joint of the affected 
or contralateral extremity.  

Where the record contains both positive and negative evidence 
including addressing whether the Veteran's claimed condition is 
related to military service, it is the responsibility of the 
Board to weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the same 
and, in so doing, the Board may accept one medical opinion and 
reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
Board is mindful that we must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical opinion 
over another.  Evans, supra; see also Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Thus, the weight to be accorded the various items of 
evidence in this case must be determined by the quality of the 
evidence, and not necessarily by its quantity or source.

In the present case, the opinion that the Veteran reported from 
his treating physician does not contain a rationale of why or how 
the service-connected right knee disorder contributed to the 
Veteran's left knee disorder.  The Court has stated that "most 
of the probative value of a medical opinion comes from its 
reasoning," and that the Board "must be able to conclude that a 
medical expert has applied valid medical analysis to the 
significant facts of the particular case in order to reach the 
conclusion submitted in the medical opinion."  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (2008).  Since the VA examiner 
provided a rationale for her opinion that the Veteran's left knee 
disorder is less likely than not related to his service-connected 
right knee condition, her opinion is of greater probative value 
than the opinion that the Veteran reported on his October 2007 
NOD.  The Board notes that the record does not contain any 
competent evidence that the Veteran's left knee disorder is 
related to his service on a direct basis, and the record does not 
show that he was diagnosed with arthritis in the left knee within 
a year after active service.

We recognize the sincerity of the arguments advanced by the 
Veteran that his left knee disorder is service connected.  
However, the resolution of issues that involve medical knowledge, 
such as the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the 
Veteran's lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson, supra.  However, 
a knee disorder requires specialized training for a determination 
as to diagnosis and causation, and is therefore not susceptible 
of lay opinions on etiology.  

Because the evidence preponderates against the claim of service 
connection for a left knee disorder, to include as secondary to a 
service-connected right knee disorder, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a left knee disorder, to include as 
secondary to a service-connected right knee disorder, is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


